141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Valorie R. PARTEN, Appellant,v.THE UNITED STATES AIR FORCE, Appellee.
No. 97-2454ND.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 13, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the District of North Dakota.
Before FAGG, JOHN R. GIBSON, and MURPHY, Circuit Judges.
PER CURIAM.


1
After the district court awarded Valorie R. Parten $200.00 for two violations of the Right to Financial Privacy Act without ordering punitive damages, Parten appeals the adverse ruling on her punitive damage claim.  On review, we find no error of law in the district court's analysis.  Having concluded that Parten's arguments lack merit, we affirm.  See 8th Cir.  R. 47B.